JUNELL, Justice.
Thirty city marshals brought this action against the City of Houston for declaratory relief alleging that they are “Policemen” within the meaning of the Texas Civil Service Statute, Tex.Rev.Civ.Stat.Ann. art. 1269m, § 2 (Vernon 1963),1 and thus entitled to all benefits thereunder. The trial court found that the positions held by plaintiffs are not within the purview of the Civil Service Act. Plaintiffs appeal claiming that the trial court incorrectly interpreted the statute. We agree with the interpretation by the trial court and affirm the judgment.
This case involves exactly the same legal issue as was presented to this court in the case of Jackson v. City of Houston, 595 S.W.2d 907 (Tex.Civ.App.-Houston [14th Dist.] 1980, writ filed), a companion to this case. In Jackson, airport security police sued for the declaration that they fall within the Civil Service Statute. For the same reasons that the airport police were held to be excluded by Article 1269m, so are city marshals.
Appellants’ point of error is overruled.
Affirmed.

. Amended with no pertinent changes: Tex.Rev.Civ.Stat.Ann. art. 1269m, § 2 (Vernon Supp.1980).